DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/16/2020 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Natsume et al. (US 2009/0154186 hereinafter refer as “Natsume”) in view of NAKAYAMA (US 2013/0208502).
Regarding claims 1, 10, and 11, Natsume discloses a vehicular lighting apparatus comprising: a light-emitting unit (51, see Figs. 3, 9, and 13, Para. 0038) that emits illumination light; a light guide element (41, see Fig. 3, Para. 0035) made of a translucent material; and an optical system (54, see Fig. 3, Para. 0041) that causes the  Natsume further discloses a Fresnel lens is disposed between the first LED (51, see Fig. 3, Para. 0079) and the light entering surface (41a).
However, Natsume does not explicitly disclose the Fresnel lens is a plurality of lens surfaces, a plurality of Fresnel lens, or a plurality of diffraction gratings is formed on the incident face so as to line up in a longitudinal direction of the light guide element; wherein the plurality of lens surfaces, the plurality of Fresnel lens, or the plurality of diffraction gratings is formed integrally with the light guide element, wherein the number of the plurality of lens surfaces, the plurality of Fresnel lens, or the plurality of diffraction gratings is three, and wherein a central one of the plurality of lens surfaces, the plurality of Fresnel lens, or the plurality of diffraction gratings overlaps a part of each of two provided on both sides thereof, and wherein the light emitted from the plurality of light sources enters all of the plurality of lens surfaces, the plurality of Fresnel lens, or the diffraction gratings.
NAKAYAMA teaches a lighting apparatus (10, see Figs. 1A and 11, Para. 0006, 0036) comprising: a light-emitting unit (light sources 14/112, see Fig. 1A, Para. 0006 
Therefore, in view of NAKAYAMA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natsume’s light guide element to include a plurality of lens surfaces, the plurality of Fresnel lens, or the plurality of diffraction gratings to formed integrally with the light guide element on the incident face as taught by NAKAYAMA for adjusting the spread angle making light to advance along an optical axis in a light guide plate. One would have been motivated to make this combination so that the light that entering the light guiding plate has a more uniform light intensity distribution, and thus the light guiding plate can appear to be more uniformly lit in the direction along a first plane when the light guiding plate is observed from the front of the lamp.

Claims 2-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Natsume in view of NAKAYAMA and further in view of Yagi (US 2004/0174712).
Regarding claims 2-3, Natsume further discloses the light-emitting unit includes a plurality of red semiconductor light-emitting elements that emit red light. 
However, Natsume does not explicitly disclose the light-emitting unit includes further includes a plurality of white semiconductor light-emitting elements that emit white light and the white and red semiconductor light-emitting elements being arranged planarly; wherein the red semiconductor light-emitting elements that are fewer than the white semiconductor light-emitting elements, the white and red semiconductor light-emitting elements being arranged planarly.
NAKAYAMA further teaches the light sources (14) consist of, for example, white light-emitting diodes (see Para. 0037).
Yagi teaches a vehicular headlamp (see Fig. 1) having a light-emitting unit (24, lamp body, see Fig. 1, Para. 0023) which emits white light (200, 250, see Fig. 1, Para. 0024, 0037) and including red light (LED 110, see Fig. 2, Para. 0028); wherein the white and red semiconductor light-emitting elements (LED 110) being arranged planarly (see Fig 1) and the red semiconductor light-emitting elements (100, see Fig. 1) that are fewer than the white semiconductor light-emitting elements (200, 250 see Fig. 1), the white and red semiconductor light-emitting elements being arranged planarly (see Fig. 1).
Therefore, in view of Yagi, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the light-Yagi to the vehicular lighting apparatus as disclosed by Natsume in order to generate an infrared light source for generating red light and infrared light, a visible light source for generating visible light (Yagi Para. 0009).

Regarding claims 4 and 6-8, Natsume teaches the invention as cited above except for the light-emitting unit emits white light including infrared rays, also emits infrared rays selectively and an infrared/near-infrared operated camera is used, the light-emitting unit emits the near-infrared or infrared rays; wherein the white and red semiconductor light-emitting elements are arranged at random; wherein the light-emitting unit emits white light including near-infrared or infrared rays, wherein the light-emitting unit emits the white light and also emits near-infrared or infrared rays selectively; wherein when an infrared/near-infrared operated camera is used, the light-emitting unit emits the near-infrared rays or the infrared rays. 
Yagi further teaches the light-emitting unit (24, lamp body, see Fig. 1, Para. 0023) emits white light (200, 250, see Fig. 1, Para. 0024, 0037) including infrared rays (110, see Fig 2, Para. 0028), also emits infrared rays selectively (on the left side of 24, see Fig. 1) and an infrared/near-infrared (see Para. 0028, 0032) operated camera (CCD camera) (see Para.0032) is used, the light-emitting unit (110, see Fig. 2) emits the infrared rays (see Para. 0028).
Yagi to the vehicular lighting apparatus as disclosed by Natsume in order to generate an infrared light source for generating red light and infrared light, a visible light source for generating visible light (Yagi; see Para. 0009).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Natsume in view of NAKAYAMA and further in view of De Lamberterie (US 8,764,257).
Regarding claim 12, Natsume further discloses a tail lamp section (40D, see Figs. 11 and 13, Para. 0068) includes strip-shaped light guide members (41D).
However, Natsume fails to disclose or fairly suggest there is a V-shaped groove provided at one end face of the light guide element in a longitudinal direction thereof, the V-shaped groove having two inner surfaces between the strip-shaped light guide members (41D).
De Lamberterie teaches the light guide (5, see Fig. 9) comprising a V-shaped groove provided at one end face of the light guide element in a longitudinal direction thereof and the V-shaped groove having two inner surfaces (see Col. 5; lines 48-51).
Therefore, in view of De Lamberterie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natsume’s strip-shaped light guide members to be attached together they have V-De Lamberterie so that this emergent end (the opposite end) defines a common illuminating surface.

Regarding claim 13, the teachings of Natsume have been discussed above.
However, Natsume fails to disclose or fairly suggest a V-shaped groove provided at one end face of the light guide element; wherein a sum of lengths in a short direction of two portions separated by the V-shaped groove is shorter than a maximum value of a length in the short direction of a portion other than the two portions.
De Lamberterie further teaches a sum of lengths in a short direction of two portions separated by the V-shaped groove (e.g. see Fig. 9) is shorter than a maximum value of a length in the short direction of a portion other than the two portions.
Therefore, in view of De Lamberterie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natsume’s strip-shaped light guide members to be attached together they have V-shaped groove at one end face of the light guide element, as taught by De Lamberterie so that this emergent end (the opposite end) defines a common illuminating surface.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Natsume in view of NAKAYAMA, Yagi and further in view of De Lamberterie (US 8,764,257).
Regarding claim 5, Natsume further discloses a plurality of light sources (52, see Fig. 3, Para. 0039) attached to one end face in a longitudinal direction of the light guide element. 
However, Natsume does not explicitly disclose the plurality of light sources emit beams of light different in color and a V-shaped groove is provided between the plurality of light sources.
Yagi teaches a vehicular headlamp (see Fig. 1) having a light-emitting unit (24, lamp body, see Fig. 1, Para. 0023) which emits white light (200, 250, see Fig. 1, Para. 0024, 0037) and including red light (LED 110, see Fig. 2, Para. 0028).
De Lamberterie teaches a lighting or indicating device that includes at least two light sources (2 and 3, see Figs. 1-3, and 9) and a light guide (5) comprising an 
Therefore, in view of Yagi, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of light sources emit different color, as taught by Yagi in order to generate an infrared light source for generating red light and infrared light, a visible light source for generating visible light (Yagi Para. 0009).
Therefore, in view of De Lamberterie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natsume by including V-shaped groove between the light sources, as taught by De Lamberterie so that the rays generated by the light source can be collimated effectively.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because a new basis of rejection in view of NAKAYAMA (US 2013/0208502) is being applied in response to the applicant's amendment to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TSION TUMEBO/
Primary Examiner, Art Unit 2875